DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8 and 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-16, 20, 21, 23, 25 and 27 of copending Application No. 17/341,923 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of the present invention are broader then the limitations of the ‘923 application.  Namely the ‘923 application is directed towards a “severing head assembly” with a “radial gap”, which are equivalent to the ”perforating head assembly” with “a port” of the present application’s claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 11-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 2008/0296021).
With regards to claim 1, it discloses a perforating torch (31) comprising: a thermal igniter assembly (41); a compressed grain magazine (55), the compressed grain magazine coupled to the thermal igniter; and a perforating head assembly (37) coupled to the compressed grain magazine, the perforating head assembly including a port (69).
With regards to claim 7, it discloses the compressed grain magazine comprises a magazine housing (33) and a compressed nonexplosive combustible material (55) positioned therein.
With regards to claim 8, it discloses the compressed nonexplosive combustible material is thermite (para 37).
With regards to claim 11, it discloses the compressed grain magazine comprises a compression disc positioned at each end of the magazine housing, wherein each compression disc (55) includes one or more compression disc holes (57) formed therein.
With regards to claim 12, it discloses the thermal igniter assembly comprises a cartridge containment sub (35), a thermal igniter (47), and a thermal cartridge (45).
	With regards to claim 13, it discloses the thermal cartridge comprises a cartridge housing (43) and a nonexplosive combustible material (45) positioned therein.
With regards to claim 14, it discloses the nonexplosive combustible material is loose powdered thermite (para 37).
	With regards to claim 16, it discloses the thermal igniter comprises a heating coil (47) assembly.
	With regards to claim 17, it discloses the thermal igniter assembly comprises an electrical sub (para 36).
	With regards to claim 18, it discloses a method comprising: positioning (para 31) a perforating torch in a casing or tubular desired to be perforated or severed, the perforating torch including: a thermal igniter assembly (35, 41), the thermal igniter assembly including a cartridge containment sub (35), a thermal igniter (47), and a thermal cartridge (45), the thermal cartridge including a cartridge housing (43) and a nonexplosive combustible material (45) positioned therein; a compressed grain magazine, the compressed grain magazine coupled to the thermal igniter, the compressed grain magazine including a magazine housing (39) and a compressed nonexplosive combustible material (55) positioned therein; and a perforating head assembly coupled to the compressed grain magazine, the perforating head assembly including a port (69); activating the thermal igniter (para 46-48); igniting the nonexplosive combustible material of the thermal cartridge; igniting the compressed nonexplosive combustible material of the compressed grain magazine with exhaust gases of the nonexplosive combustible material of the thermal cartridge; expelling exhaust gases of the compressed nonexplosive combustible material of the compressed grain magazine through the port of the perforating head assembly; and forming an aperture in the casing or tubular using the exhaust gases expelled through the port (para 48).
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WIPO document to Head (WO 2020/169977, hereafter Head).
With regards to claim 23, Head discloses a compressed nonexplosive combustible material for use in a cutting torch comprising: one or more pellets of compressed nonexplosive combustible material; and a film (“coating” on the pellets is broadly interpreted as a film) wrapped around the one or more pellets of compressed nonexplosive combustible material (pg. 6 lines 30-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson.
With regards to claim 8, Robertson shows all the limitation of the present invention except, it does not explicitly disclose that the compressed nonexplosive combustible material is thermite.  However, Robertson does disclose that the material (55) ignited within the cutter “is made up of a stack of pellets 55 which are donut or toroidal shaped. The pellets are made of a combustible pyrotechnic material.” (para 38). The nonexplosive combustible material disclosed for the triggering mechanism is thermite (para 37), which is a “combustible pyrotechnic material”.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermite as the pelletized material in element 55 of Robertson.  This would be done to allow for greater perforating properties at the port.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Robertson (US 6,925,937, hereafter Robertson ‘937).
With regards to claim 15, Robertson discloses the cartridge housing includes an outer housing (43), a top cap (49), and a bottom cap (51), but does not expressly state the top cap includes at least one center hole formed therein and the bottom cap includes at least one hole formed therein. Robertson states that the “thermal generator” is previously described in US Robertson ‘937. Robertson ‘937 discloses a top cap (109) including at least one center hole (105) formed therein and the bottom cap (121) includes at least one hole (124) formed therein. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermal generator of Robertson ‘937 with the apparatus of Robertson.  This would be done because it is recommended to do so within Robertson (para 36).
Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Sweetman (US 3076507).
With regards to claim 2 and 19, Robertson shows all the limitation of the present invention except, it does not disclose that there is a rupture disc positioned between the compressed grain magazine and the perforating head assembly, the rupture disc adapted to fail mechanically once the perforating torch is activated. Sweetman discloses a downhole perforating device in which section of the device are separated by frangible shear disc members (51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shear disc separators of Sweetman with the apparatus of Robertson.  This would be done to prevent contamination between compartments before activation when the pressure buildup would remove the shear disc barriers.
Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Head.
With regards to claim 9 and 22, Robertson shows all the limitation of the present invention except, it does not disclose the compressed nonexplosive combustible material is wrapped in a film. Head discloses a compressed nonexplosive combustible material for use in a cutting torch comprising: one or more pellets of compressed nonexplosive combustible material; and a film (“coating” on the pellets is broadly interpreted as a film) wrapped around the one or more pellets of compressed nonexplosive combustible material (pg. 6 lines 30-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the coating/film of Head with the thermite of Robertson.  This would be done to prevent contamination of the thermite as taught by Head (pg. 6, lines 30-35).
Allowable Subject Matter
Claims 5, 6, 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Fuller can be reached on Michener. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676